Case 1:16-CV-OOGOl-ER-KHP Document 208 Filed 11/29/18 Page 1 of 4
MESSNER REEVES LLP

 

KATHERINE OT'I`O DlRECT DIALI
kollo,@messner,com (646)595-1102
AsIsH A. NF.LLUVELV DIRECT DiAL:
nncl|uvclv@mcssncr.com (646) 595-1101
November 29, 2018
VIA ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
United States District Court

500 Pearl Street, Courtroom 17D
New York, NY 10007

Re: Garcia v. Chipotle Mexl`can Grill, Inc., Case No. l6-CV-00601 (ER)(KP)
Folthwith Motion for Court lntervention and Telephone Conference

Dear Judge Parker:

We request the Court’s immediate intervention regarding abusive deposition conduct of PlaintifF s
counsel during the ongoing depositions of current and/or former Chipotle Mexican Grill, Inc. (“Chipotle”)
employees who submitted declarations (the “Declarants”). The conduct of Plaintiff’s counsel is obstructing
Chipotle’s duty and obligation to preserve objections on the record during depositions, and to conduct a fair
examination of the Declarant deponents after Plaintist counsel completes his examination Counsel for
Chipotle has conferred on multiple occasions with Plaintiff’ s counsel to address the conduct and to avoid court
intervention, but the conferrals have been futile. One email response to our conferral stated: “U [sic] need to
tile your protective order then. Your incessant demands are outrageous.” [See Exhibit A].

Several Declarant depositions have been completed, and more are scheduled for today, November 29
and tomorrow, November 30. The next deposition is scheduled for 2100 p.m. today, and another at 4:00 p.m.

On November 20, 2018 Declarant Cynthia P. Flores-Garcia was deposed, and specific examples of
abusive conduct are noted below [entire transcript attached as Exhibit B]:

0 Plaintist counsel’s asking argumentative leading questions of the Witness (p. 19:6-20:4; p.
31:3-23; p. 33:22-34:3);

¢ Plaintiff’s counsel asking leading questions that mischaracterized the witness’s prior
testimony (p. 10:21-11:20);

¢ PlaintifP s counsel repeating questions multiple times in an attempt to elicit a different answer
(p. 14:7-15:22; p. 34:6-35:3);

0 Plaintist counsel attempting to obstruct and limit Chipotle’s examination of the witness by
asserting that “leading questions” during cross-examination of the witness are not permitted
(p.45:8-17); and taking the position that routine and foundational “ground rules” discussion
with the witness is impermissible and would require a separate subpoena and deposition (p.
47:23-49:21);

805 Third Avenue 3 Eighteenth Floor l New York. NY 10022 646 663 1860 mai/1 646 663 1895‘)‘£1.\'

Case 1:16-CV-OOGOl-ER-KHP Document 208 Filed 11/29/18 Page 2 of 4

November 29, 2018
Page 2

¢ Plaintiff s counsel attempting to intimidate the witness by telling her that in the future he
would come visit her at her store location to “have a meal” and “say hi.”

You’re a service manager in the Upper West Side?
Yes, Upper West.

I’m going to drop in and have a meal and say hi to you.
Yeah.

What do you think?

I’ll be there.

.»".>Q ?.>Q?.>@

[Ex. B, p. 24115_22]

After the deposition had concluded and the record closed, as the witness exited the conference room,
PlaintifF s counsel again stated his intention to come visit her at her store location because it was “right across”
from where he lives. The female witness was visibly uncomfortable during these exchanges

In addition, abusive conduct occurred that a transcript will not fully reveal, including Plaintist
counsel making excessive and distracting noise during Chipotle’s counsel’s questions of the witness (loudly
tapping a pen on the table, coughing repeatedly, talking to his paralegal, who Was also in the room), Plaintiff’s
counsel repeatedly interrupting the witness’ answers, and Plaintiff’s counsel interrupting Chipotle’s counsel
during objections and questioning PlaintifF s counsel also repeatedly talked over Chipotle’s counsel during
proper objections, attempted argument in front of the witness, and when Chipotle’s counsel requested an
opportunity to assert the objection for the record, yelled at Chipotle’s counsel with a raised voice and
argumentative and hostile tone. Chipotle’s counsel noted these occurrences on the record, (see Ex. B, p. l 1 : 12
~ 12:21 and 52:7-53:5), but it is impossible to fully convey the significant impact that this obstructive conduct
had on the proceedingsl

Following the November 20, 2018 deposition, Chipotle’s counsel conferred with Plaintiff’s counsel
regarding the abusive conduct and objected to depositions occurring at 4:00 p.m. or 5:00 p.m. because the
Court would not be available to resolve disputes or address abusive conduct during those depositions [Ex.
A.] Chipotle’s counsel also specifically voiced a concern that abusive deposition conduct would escalate
during depositions late in the day, and made it clear that Court involvement would be necessary if the abusive
conduct continued

The next Declarant depositions were held on November 21, 26, 27, and 28, 2018, and it appeared the
conferral had been effective However, on November 28, 2018, during the 5:00 p.m. deposition of Declarant
Lucero Lopez, the abusive conduct returned and escalated because Plaintiff’s counsel knew the Court could
not be reached during this time. As of the time of filing of this Motion, the transcript for Ms. Lopez is not yet
available, but Chipotle will file the entire transcript with the Court. Below is a summary of the abusive conduct
during Ms. Lopez’s deposition:

 

1 During Chipotle’s counsel’s examination, Plaintist counsel attempted to obstruct and limit Chipotle’s questions of the
witness. Chipotle’s counsel contacted the Court. The Court was unavailable to take the call, and only after Chipotle’s
counsel stated that she would not abandon her questions and would require Court intervention did Plaintift’s counsel
relent and permit the questions (which were routine, “ground rules” questions to familiarize the witness with the process
and ensure a fair and complete record is obtained).

805 Tliil'd Aveiiue ' Eigliteentli Floor Ne\v Yoi'l\'. NY 10022 t 646 663 1860 main § 646 663 1895,/0.\‘

Case 1:16-CV-00601-ER-KHP Document 208 Filed 11/29/18 Page 3 of 4

November 29, 2018
Page 3

v consistent mischaracterization of the testimony of the witness;

¢ consistently asking leading questions, without foundation, in an effort to suggest and elicit an
answer favorable to Plaintiffs’ theory of the case;

0 obstructing Chipotle’s examination of the witness by speaking over Chipotle’s counsel;

¢ improper accusations that Chipotle’s counsel was harassing the witness with a raised voice
and hostile tone;

¢ improper speaking objections and interruptions, including commenting on the lateness of the
hour thirty-five (35) minutes into the deposition and no more than ten (10) minutes into
Chipotle’s examination of the witness, and implying that Chipotle’s counsel was deliberately
delaying the deposition; and

¢ obstructing Chipotle’s examination with improper questions of the witness during Chipotle’s
examination

Another deposition occurred this morning, November 29, 2018 of Declarant Jose Malave. This
deposition had not been confirmed, but Chipotle’s counsel was notified at 8:48 a.m. that the deponent had
arrived and the deposition would proceed. As a result, counsel for Plaintiff and Chipotle called in and
questioned the witness via telephone The abusive conduct continued, with PlaintifF s counsel obstructing and
speaking over Chipotle’s counsel’s objections, interrupting Chipotle’s counsel, and repeated accusations that
Chipotle’s assertion of form objections during the deposition was harassment Of note, Mr. Lee is the only
member of Plaintiff’s legal team that has engaged in abusive conduct. Chipotle’s counsel has had no issues
with other members of Plaintist legal team during other depositions

Following Ms. Lopez’s deposition on November 28, 2018, Ms. Nelluvely attempted to meet and
confer with Mr. Lee regarding his abusive and obstructive conduct. While Ms, Nelluvely told him that
Chipotle would not agree to 4:00 p.m. or 5:00 p.m. depositions, he interrupted her and stated he would proceed
with or without Chipotle’s participation Mr. Lee raised his voice and spoke in a hostile and argumentative
tone. Ms. Nelluvely attempted to disengage in the unproductive conferral and return to the conference room
to gather her belongings and leave the premises, but Mr. Lee followed Ms. Nelluvely, closely on her heels,
and continued to yell at her and provoke further argument

FED. R. CIV. P. 30(d)(3)(A) states that a deponent or party may move to terminate or limit a deposition
on the ground that it is being conducted in bad faith or in a manner that unreasonably annoys, embarrasses, or
oppresses the deponent or party.” If the objecting party demands, “the deposition[s] must be suspended for
the time necessary to obtain an order.” Under FED. R. CIV. P. 30(d)(3)(B), the Court may limit the scope and
manner of deposition, and under 30(d)(2), the Court may impose an appropriate sanction, including the
reasonable expenses and attorney’s fees incurred by a person who impedes, delays, or frustrates the fair
examination of the deponent.

Mr. Lee’s conduct during these depositions violates the Federal Rules of Civil Procedure requiring a
fair examination of the deponent and S.D.N.Y. Local Rule 26.4(a), which requires counsel “to be courteous in
their dealings with each other.” The issue is that Plaintiffs counsel is improperly obstructing Chipotle’s right
and obligation to its client to make proper objections for the record, and to conduct a fair examination of the
Witness after Plaintiff’s counsel has concluded their questions

805 Tliird Aveniie ; Eigliteentli Floor New Yoi‘k` NY 10022 j 646 663 1860 main 646 663 1895/dx

Case 1:16-CV-00601-ER-KHP Document 208 Filed 11/29/18 Page 4 of 4

November 29, 2018
Page 4

Chipotle requests and requires a Court Order directing Plaintiff s counsel to permit Chipotle’s counsel
to make objections for the record without interruption or accusation, and to refrain from speaking objections
and interruptions during Chipotle’s examination of the witness

For all these reasons, Chipotle seeks a Court Order that no depositions shall take place outside court
hours, including depositions currently scheduled to begin at 4:00 p.m. and 5:00 p.m. Chipotle also seeks the
following sanctions pursuant to FED. R. CIV. P. 30(d)(2): (1) an admonition to Mr. Lee prohibiting him from
obstructing Chipotle’s right to assert objections and conduct a fair examination of the witness, and any other
sanction the Court deems justified; and (2) an award of expenses and attorney’s fees in favor of Chipotle
associated with repeated coiiferrals on these issues and preparing, filing and argument related to this Motion.
Pursuant to the Rule, Chipotle requests that any deposition currently scheduled for 4:00 p.m. or 5:00 p.m. be
suspended until the Court resolves this dispute.

Chipotle’s counsel is available for a telephone conference with the Court to discuss these issues at any
time that may be convenient for the Court. A call prior to today’s 4:00 p.m. deposition would be incrediny

helpful to the parties

Very truly yours,

MEssNER REEvEs LLP

Kath rine Otto
j -. 1/._
_ ,'/a //Li,v't`fé "
/ /_ _ |//
./ Asish A. Nel uvely

Encls.

cc: All Counsel of Record (via ECF)

805 Third Avenue l Eighteenth Floor l New York, NY 10022 646 663 1860 main 646 663 l895fax

